DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fail to show in individual or in combination of the limitations “wherein calculating the loss function from the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel comprises: obtaining, based on the parallax image and the confidence score image of the parallax image as well as a predetermined neural network parameter and a real parallax image, a likelihood function related to the predetermined neural network parameter; obtaining the negative correlation between the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel based on the preset distribution to which each pixel in the parallax image conforms; and in response to the predetermined neural network parameter conforming to the preset distribution and the confidence score of each pixel in the parallax image conforming to a non-decreasing distribution, taking, based on the negative correlation between the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel, a negative logarithm of the likelihood function to obtain the loss function” as disclosed in claim 6.
“wherein in response to the preset distribution being the Laplacian distribution, the loss function comprises: a focus loss term obtained from an average value of ratios, each being a ratio of an absolute value of a difference between a parallax value of each of pixels in the parallax image and a parallax value of a respective one of pixels in the real parallax image to the confidence score of the pixel, a regularization term obtained from an average value of confidence scores of the pixels in the parallax image, and a regularization term obtained from the predetermined neural network parameter” as disclosed in claim 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fail to show in individual or in combination of the limitations “wherein in response to the preset distribution being the Gaussian distribution, the loss function comprises: a focus loss term obtained from an average value of ratios, each being a ratio of a square of a difference between a parallax value of each of pixels in the parallax image and a parallax value of a respective one of pixels in the 22real parallax image to the confidence score of the pixels, a regularization term obtained from an average value of confidence scores of the pixels in the parallax image, and a regularization term obtained from the predetermined neural network parameter” as disclosed in claim 9.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fail to show in individual or in combination of the limitations “wherein the processor is further configured to: obtain, based on the parallax image and the confidence score image of the parallax image as well as a predetermined neural network parameter and a real parallax image, a likelihood function related to the predetermined neural network parameter; obtain the negative correlation between the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel based on the preset distribution to which each pixel in the parallax image conforms; and in response to the predetermined neural network parameter conforming to the preset distribution and the confidence score of each pixel in the parallax image conforming to a non-decreasing distribution, take, based on the negative correlation between the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel, a negative logarithm of the likelihood function to obtain the loss function” as disclosed in claim 15.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fail to show in individual or in combination of the limitations “wherein in response to the preset distribution being the Laplacian distribution, the loss function comprises: a focus loss term obtained from an average value of ratios, each being a ratio of an absolute value of a difference between a parallax value of each of pixels in the parallax image and a parallax value of a respective one of pixels in the real parallax image to the confidence score of the pixels, a regularization term obtained from an average value of confidence scores of the pixels in the parallax image, and a regularization term obtained from the predetermined neural network parameter” as disclosed in claim 17.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fail to show in individual or in combination of the limitations “wherein in response to the preset distribution being the Gaussian distribution, the loss function comprises: a focus loss term obtained from an average value of ratios, each being a ratio of a square of a difference between a parallax 24values of each of pixels in the parallax image and a parallax value of a respective one of pixels in the real parallax image to the confidence score of the pixels, a regularization term obtained from an average value of the confidence scores of the pixels in the parallax image, and a regularization term obtained from the predetermined neural network parameter” as disclosed in claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meler et al. US 20180262683 A1 in view Yang et al. (US 20190385360 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 1.

Regarding claim 10, Meler teaches an electronic device (Meler, Fig. 1), comprising: a memory, configured to store executable instructions (Meler, Fig. 2); and a processor, configured to execute the executable instructions, when the executable instructions are executed (Meler, Fig. 2), the processor is (Meler, Figs. 7-8 and Pars. 71-72, stitched image (i.e. parallax image)), wherein a discrete parameter of each pixel in a preset distribution in the parallax image (Meler, Fig. 6 and Pars. 85-87, pixel value (i.e. discrete parameter of each pixel)) has a negative correlation with a confidence score of the pixel (Meler, Fig. 6 and Pars. 20-21, score close to the score for seam data indicate low quality or low resolution (i.e. negative correlation with a confidence score of the pixel).
Meler further teaches binocular disparity depends on the distance of an object from the image sensors (Meler, Par. 20).
However, Meler fails to teach the electronic device further comprising: obtain a depth image of the to-be-processed binocular image according to the parallax image. 
Yang teaches each frame of binocular images include a pair of images (Yang, Pars. 45-47), wherein the neural network processes the binocular image, determines the binocular disparity map, extracts depth information from the binocular disparity map to generate 3-D image (i.e. depth image) (Yang, Fig. 3 and Pars. 28-30).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yang into Meler in order to update a high-resolution map based on images acquired by binocular cameras (Yang, Par. 5).

Regarding claim 19, non-transitory computer storage medium of claim 19 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the non-transitory computer storage medium of claim 19.






Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meler et al. US 20180262683 A1 in view Yang et al. (US 20190385360 A1) and in further view of Do et al. (US 20200020097 A1).

Regarding claim 2, the combination of Meler and Yang teaches previous claim.
However, the combination further teaches the method according to claim 1, wherein the inputting a left view and a right view of a to-be-processed binocular image into a predetermined neural network to obtain a confidence score image comprises:  processing the to-be-processed binocular image by a binocular stereo matching neural network (Meler, Figs. 7-8 and Pars. 70-72, 76) and then by two convolution layers to obtain the confidence score image network (Meler, Fig. 7 and Pars. 88-91, two 2-D convolution layers).
However, the combination fails to teach one normalization layer sequentially to the two convolution layers.
Do teaches the convolution neural network with the two convolution layers and a softmax output layer that calculates a normalized class probability for each of the classes of objects provided in the training patches, and a score is calculated for each pixel based on the cumulative scores for that pixel as part of each patch (Do, Fig. 7 and Pars. 87-88).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Do into the  (Yang, Par. 5).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.
 
Regarding claim 20, non-transitory computer storage medium of claim 20 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the non-transitory computer storage medium of claim 20.



Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meler et al. US 20180262683 A1 in view Yang et al. (US 20190385360 A1) and in further view of Liu et al. (US 20190205643 A1).

Regarding claim 3, the combination of Meler and Yang teaches previous claim.  
However, the combination fails to teach the method according to claim 1, further comprising: calculating a loss function from the discrete parameter of each pixel in the preset distribution in the parallax image and the confidence score of the pixel; and training the predetermined neural network by using the loss function.
Liu teaches such feature (Liu, Fig. 4 and 26, 40-42).
 (Liu, Abstract).

Regarding claim 4, the combination of Meler, Yang, and Liu teaches previous claim.  The combination further teaches the method according to claim 3, wherein the loss function comprises: regularization terms and a focus loss term that adjusts a weight of each pixel in the parallax image in the loss function (Meler, Pars. 96, 105-106).

Regarding claim 5, the combination of Meler, Yang, and Liu teaches previous claim.  The combination further teaches the method according to claim 4, wherein the regularization terms comprise: a regularization term related to the confidence score and a regularization term related to a predetermined neural network parameter (Meler, Pars. 105-106, threshold (i.e. predetermined neural network parameter)).

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 12.

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 13.

Regarding claim 14, apparatus of claim 14 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 14.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meler et al. US 20180262683 A1 in view Yang et al. (US 20190385360 A1) and in further view of Zadeh et al. (US 20180204111 A1).

Regarding claim 7, the combination of Meler and Yang teaches previous claim.  
However, the combination fails to teach the method according to claim 3, wherein the preset distribution comprises a Laplacian distribution or a Gaussian distribution.
Jia teaches such feature (Gaussian distribution [Zadeh, Pars. 651, 2369]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Zadeh into the combination of Meler and Yang in order to train the multitask deep neural network (Zadeh, Abstract).

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 16.


Conclusion
:

Yang et al. (US 20190197196 A1) [0146] The image setting unit 165 performs various settings on an image (display image) displayed on the image display section 20. For example, the image setting unit 165 sets a display position of the display image, a size of the display image, luminance of the display image, and the like, or sets right eye image data and left eye image data so that binocular parallax (hereinafter, also referred to as " parallax") is formed in order for a user to stereoscopically (3D) visually recognize the display image as a three-dimensional image. The image setting unit 165 detects a determination target image set in advance from a captured image by applying pattern matching or the like to the captured image.

Zhang et al. (US 20190354746 A1) [0201] In one technical solution provided in the embodiments of this disclosure, human face anti-spoofing is determined based on parallax information of the two images captured by the binocular cameras, so that various technical difficult problems in practical application can be solved, for example, the problem of the inconsistency of the human faces detected in the left and right images captured by the binocular cameras, the problem of low accuracy of the monocular camera for 2D and 2.5D fake human faces, etc. In addition, the human face anti-spoofing problem is solved by using the deep learning framework, modeling can be performed by using the strong description capability of the deep neural network, and the difference between the real and fake human faces in multiple dimensions that can be observed by the human eyes is learned by means of large-scale data training so as to resist the attacks of various fake human faces. The technical solution is a low-interaction fake human face detection solution. 

Adsumilli et al. (US 20180091768 A1) [0011] In a second aspect of the present disclosure, a method of generating interpolated frames of video data is disclosed. In one embodiment, the method includes causing a receipt of two or more source images; causing the addition of a plurality of weights for various spatial portions for each of the received two or more source images in order to generate two or more spatially weighted images; causing the generation of an interpolated image from the two or more spatially weighted images; and causing the assembly of a resultant image stream using the interpolated image and the two or more source images. 

Shinohara et al. (US 20130050412 A1) [0052] FIG. 4 is a diagram illustrating another example of a partial image that shows a part of the parallax image 206. There are occasions when the viewer views the image while panning the image if the parallax image 206 is a panoramic image. The example shown in FIG. 4 shows that a display area displayed on the display device has been moved from the area of the partial image 208a shown in FIG. 3 to the area of a partial image 208b shown in FIG. 4 by panning the image. The subject 200b as well as the subject 200a exist in the partial image 208b shown in FIG. 4.

Motohashi (US 20190001910 A1)  [0047] The parallax image generation process includes, first, setting the luminance image data of one imaging part 510a of the two imaging parts 510a and 510b as reference image data, setting the luminance image data of the other imaging part 510b as comparison image data, calculating disparity between the two sets of the luminance image data, generating parallax image data based on the calculated disparity, and outputting the generated parallax image data. The parallax image data indicates a parallax image including respective image portions with respective pixel values according to disparities d calculated for respective image portions on the reference image data.

Jia et al. (US 20210224977 A1)

Ito et al. US 20120321171 A1

Mathy et al. US 20170272651 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/8/2021